Citation Nr: 9931242	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  99-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) is well 
grounded.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966, to include service in the Dominican Republic from May 
2, 1965 to May 26, 1965, and in the Republic of Vietnam from 
December 1965 to March 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  In August 
1999, the veteran testified at a hearing before a member of 
the Board sitting at Montgomery, Alabama.


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question which must be determined is whether 
the veteran has submitted a well-grounded claim. .  
38 U.S.C.A. § 5107(a) (West 1991).  A person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 
8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. Specifically, he reported having 
experienced certain stressors during his period of active 
service in the Dominican Republic and in the Republic of 
Vietnam.  These stressors included being fired upon by the 
enemy upon arrival in the Dominican Republic, witnessing two 
marines being killed near the United States Embassy in the 
Dominican Republic, witnessing dead bodies in the Dominican 
Republic and in Vietnam, and discovering fellow soldiers had 
been killed while waiting to be transported from Vietnam.  
The Board notes that the veteran has been diagnosed with 
PTSD.  

The veteran's service personnel records reveal that the 
veteran was in the Dominican Republic from May 2, 1965 to May 
26, 1965, and in the Republic of Vietnam from December 1965 
to March 1966.  The veteran has testified that there are 
certain stressors associated with his tours of duty in the 
aforestated duty stations.  The most recent VA psychiatric 
examination revealed a diagnosis of PTSD based on inservice 
stressors as reported by the veteran.  Accordingly, the Board 
finds that the veteran's claim for entitlement to service 
connection for PTSD plausible and therefore well grounded 
within the meaning of 38 U.S.C.A. §  5107(a) (West 1991).


ORDER

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent the claim is 
granted.

REMAND

Having determined that the veteran's claim for entitlement to 
service connection for PTSD is well grounded, the Board must 
now consider whether it may render a pertinent decision based 
on the evidence of record.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.  The record shows 
that RO has not undertaken the development of this issue by 
contacting the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly known as U.S. Army & Joint 
Services Environmental Support Group (ESG)), or the Director, 
National Archives and Records Administration (NARA) for 
verification of the veteran's stressors.  As such, the Board 
finds that additional development is required prior to 
further adjudication of this matter.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f).  The RO has not had the 
opportunity to review the revised regulation in conjunction 
with the veteran's claim for PTSD.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

One of the stressors reported by the veteran during his 
hearing was learning of the death of a fellow soldier named 
Crafton.  The veteran indicated that they became good friends 
during basic training.  The historical record reflects that a 
James Crafton died in Vietnam in November 1965.  Accordingly, 
the Board is satisfied that this stressor has been verified.  

Other reported stressors are coming under fire on several 
occasions in the Dominican Republic.  He states that the 
landed Sana Ceidro Air Force Base under enemy fire.  The 
veteran during his hearing indicated that this occurred in 
the fall of September 1965 and he was a member of the 43rd 
Civil Affairs.  A review of his personnel records indicate he 
was in the Dominican Republic in May 1965 and was a member of 
the42nd CA Co. (DOMREP) Unit TCS.  These record show that 
during his tour of duty in Vietnam he was assigned to the 
41st CA CO, USARPAC.  He indicated that he did not come under 
direct attack but members of his unit (17 teams) sustained 
casualties.  He indicated that the Civil Affairs teams went 
out to the various villages.  When they returned, the teams 
had fewer members apparently due to causalities inflicted by 
the enemy.  He further stated that his unit arrived at Nha 
Trang at the end of December 1965, the day after an enemy 
suicide attack.  He testified that he was on guard duty that 
first night and was terrified.  The veteran stated that his 
Civil Affairs unit was attached to the 82nd Airborne in the 
Dominican Republic and the 101st Airborne in Vietnam or vice 
versa.  In this regard, the 82nd Airborne was sent to the 
Dominican Republic.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment and evaluation of his PTSD that 
are not already of record.  The RO should 
also request that the veteran provide any 
additional information regarding his 
stressors, to include the dates, 
locations and the units to which he was 
assigned and the approximate months and 
years when members of his unit were 
wounded or killed.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  The veteran should be told 
that the information is critical in order 
to obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  He 
should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  Upon receipt of the foregoing 
information, the RO should request the 
National Personnel Records Center to 
conduct a search of the morning reports 
for the 41st CA Co. with regard to 
casualties sustained for the time periods 
in question and to conduct a search for 
any TDY orders attaching the veteran's 
unit to the 82nd Airborne in May 1965 in 
the Dominican Republic and the 101st 
Airborne in Vietnam.  

3.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran in previous statements.  This 
summary and any additional information, 
should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) formerly the United 
States Army and Joint Services 
Environmental Support Group, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197.  The USASCRUR should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
which may have pertinent information.

4. The RO should also contact the 
National Archives and Records 
Administration (NARA), ATTN: NCPMA-0, 
9700 Page Boulevard, St. Louis, MO 63132 
in order obtain unit(s) histories. 

5.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO or Board may 
be used as a basis for a diagnosis of 
PTSD.  The stressor of having a friend 
killed in Vietnam has been verified.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.

Thereafter, if the benefit sought is not granted, a 
Supplemental Statement of the Case should be issued to the 
veteran and his representative and they should be provided an 
opportunity to respond.  The claims folder should then be 
returned to the Board for further review, as appropriate.  
The purpose of this REMAND is to obtain additional 
information and to ensure compliance with due process  
considerations

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







